Case 3:17-cv-02031-ARC Document 61-2 Filed 11/26/19 Page 1 of 2

1.One (1) DVD-R, containing the Courtroom Video
Recorder data from Magisterial District Court 44-
3-01, Magisterial District Justice PLUMMER’S
Office will be sent separately.

2.Deposition of Steven Bennett taken on
December 3, 2018, is included in this filing.

3.Deposition of Trooper Jaime Lopez taken March
1, 2019, is included in this filing.

4.Deposition of Gabriel L. Paduck taken March 1,
2019, is included in this filing.

EXHIBIT 2
Case 3:17-cv-02031-ARC Document 61-2 Filed 11/26/19 Page 2 of 2

1.One (1) DVD-R, containing the Courtroom Video
Recorder data from Magisterial District Court 44-
3-01, Magisterial District Justice PLUMMER’S
Office will be sent separately.

EXHIBIT 2-1
